Citation Nr: 0822050	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD)

REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 RO rating decision, which granted the 
veteran's claim for service connection for PTSD and assigned 
a 50 percent rating, effective September 15, 2005.  The 
veteran's Notice of Disagreement (NOD) was filed in June 2006 
and appealed the initial rating assigned for PTSD.   

As the veteran's claim for an increased rating for his PTSD 
arose from the initial grant of service connection, the Board 
is obligated, under the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), to consider whether higher ratings are 
warranted at any time since the effective date of the 
original grant of service connection, which is September 15, 
2005.  The issue on appeal was recharacterized on the title 
page, accordingly.  

In March 2007 the veteran testified at a hearing before a RO 
hearing officer; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the September 2005 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to moderate symptoms, to 
include disturbances in motivation and mood, anxiety, rapid 
and pressured speech, poor concentration, irritability, 
flashbacks, chronic sleep impairment, hypervigilance, and 
problems establishing and maintaining effective 
relationships; but without depression, signs of psychosis, 
mania or obsessive-compulsive disorder, or suicidal or 
homicidal ideation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The 2000 VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  

The Court, citing Hartman, has elaborated that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Dunlap, 21 Vet. App. at 119.  Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 18, 2008).  

There has been no allegation of prejudice with regard to the 
notice in this case; hence further VCAA notice is not 
required with regard to the initial rating appeal.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

Via November 2005, and March and May 2006 pre-rating letters, 
as well as an October 2006 Statement of the Case (SOC), the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, and met the notification requirements of 
Dingess/Hartman.  The letters informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Furthermore, the May 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the 
November 2005 and March 2006 letters.  Hence, the November 
2005 and March 2006 letters-which meet Pelegrini's content 
of notice requirements-also meet the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
germane to the matter on appeal.  Pertinent evidence 
associated with the claims file includes service treatment 
records, post-service private medical records, VA treatment 
records, and the report of a VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the veteran and his 
representative.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified or made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  

Factual Background

Historically, in May 2006 the veteran was granted service 
connection for PTSD, effective September 15, 2005, and 
assigned a 50 percent rating under 38 C.F.R. §4.130, DC 9411.  

During a May 2006 VA examination, a review of the claims file 
was made and it was noted that the record was negative for 
treatment for psychiatric issues including PTSD.  The veteran 
provided a civilian work history of Navy yard work, followed 
by 26 years of employment as a police officer until he was 
medically retired, due to a heart attack.  The veteran 
further reported drinking alcohol heavily while in service 
and until 1982 or 1983, although never on the job.  He denied 
a history of drug abuse and discontinued the use of 
cigarettes after service.  

The VA examiner observed that the veteran arrived early and 
unaccompanied for his evaluation, and was alert and fully 
oriented.  The veteran's reported mood was nervous, without 
depression.  He described having a hard time in social and 
family situations, having difficulty sitting still, and 
finding it hard to stay in any one place for more than a very 
brief period of time before feeling that he has to leave.  
The veteran was a self-described loner, and reported periodic 
nightmares about specific incidents from Vietnam.  He 
endorsed multiple symptoms related to avoidance of reminders 
of Vietnam, including avoiding people, places and movies that 
remind him of stressors in Vietnam.  He endorsed some 
feelings of numbness and detachment from others, and reported 
being very hypervigilant and startling easily.  Lastly, he 
reported issues with irritability and poor concentration.  

The examiner noted that the veteran appeared anxious while 
being interviewed, and his speech was somewhat rapid and 
pressured.  The veteran denied suicidal or homicidal 
ideation, and there were no signs of psychosis, mania or 
obsessive-compulsive disorder.  With regard to social 
functioning, the examiner found the veteran to appear to be 
very limited in terms of social contact.  The veteran 
reported having one friend whom he saw occasionally, but 
reported no other social contacts, no group activities, 
church groups or veteran's groups.  The examiner determined 
that the veteran met the full symptomatic criteria for PTSD, 
that his PTSD limited him, to some degree, in terms of social 
functioning, and that it promoted apparent increased 
isolation from others.  The veteran was diagnosed with PTSD, 
psychosocial stressors and exposure to war time stress, and 
was assigned a GAF score of 53.  The examiner noted the GAF 
score of 53 was indicative of moderate symptoms of PTSD, as 
well as moderate difficulty in social functioning as a result 
of his PTSD.  

In September 2006, the veteran tested positive on a PTSD 
screen as part of an initial visit to a VA medical facility.  
He generally reported feeling fine.  PTSD was not listed as a 
current problem under the veteran's medical history, a 
depression screen was negative, and alcohol use was reported 
as monthly or less in the past 12 months, with consumption of 
1 or 2 drinks at a time.  

A representative statement, accompanying the veteran's 
October 2006 VA Form 9, reflected a history of intrusive 
thoughts, sleep disturbance, flashbacks, fractured and 
disruptive relationships, and marked change in functioning to 
include over-achievement and risk-taking.  The representative 
contended the veteran's PTSD symptoms increased after his 
heart attack.  

As noted above, in March 2007 the veteran was afforded a 
hearing before an RO hearing officer.  Here, the veteran 
again provided a civilian work history of working in a naval 
shipyard until the shipyard closed, and working for the 
police department.  The veteran, who is separated from his 
wife, described the reasons for their separation as her 
complaints of the veteran's failure to act socially, and as 
their refraining from engaging in sexual relations for nearly 
20 years.  He maintains contact with his daughters over email 
"all the time," and socializes, bi-weekly, with a friend.  
Furthermore, he engages people who he sees on the street in a 
friendly manner, and described an occasional relationship 
with an elderly neighbor.  

The veteran reported that he collects baseball cards as his 
hobby, and belongs to the 11th Army Cavalry Alumni and to the 
Veterans of Foreign Wars.  The veteran shops, cooks for 
himself, and maintains his residence.  He denied any 
medicinal or therapeutic treatment for his PTSD, and 
testified that he is no longer as prone to anger as he once 
was.   

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102 and 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Lastly, in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as here, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Specific Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which 
provides that a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF scale includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health illness.  

A GAF score of 61-70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  

The GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an 
assigned GAF score, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a) (2007).  



Analysis

Considering the evidence in light of the legal requirements 
set forth above, the Board finds that the veteran's symptoms 
are reflective of occupational and social impairment with 
reduced reliability and productivity, the level of impairment 
contemplated by the assigned 50 percent rating, and no more.  

Collectively, the pertinent medical evidence of record 
reflects that the veteran's psychiatric symptomatology is 
characterized, primarily, by complaints of hypervigilance, 
nightmares, sleep impairment, social isolation, flash backs, 
and irritability.  

The veteran has documented symptoms of sleep disturbance, 
anxiety, and occasional difficulty in interpersonal 
relationships, although these have not been shown to limit 
his ability to function independently on a daily basis.  His 
May 2006 VA examination noted no signs of psychosis, mania or 
obsessive compulsive disorder, and no reports of suicidal or 
homicidal ideation.  Additionally, testimony at his March 
2007 RO hearing reflects that he has maintained relationships 
with both of his daughters via email, visits with a friend on 
a bi-weekly basis, shops and cooks for himself, engages in 
the hobby of collecting baseball cards, and by his own 
admission, is less prone to anger than he used to be.

The record further indicates that the veteran has not worked 
since experiencing a heart attack. He does not take 
medication or receive treatment for the service-connected 
PTSD. In September 2006, the veteran turned down an offer to 
receive counseling at a VA mental health clinic.  

The Board also points out that the GAF score assigned in the 
veteran's May 2006 VA examination, a score of 53, does not 
provide a basis for assignment of any higher disability 
rating for the veteran's PTSD.  According to the DSM-IV, GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school function (e.g., few 
friends, conflicts with peers or co- workers).  

At no point has the veteran's overall PTSD symptomatology met 
the criteria for at least the next higher, or 70 percent, 
rating.  As noted above, the 70 percent rating is warranted 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to certain symptoms.  
However, the Board notes that the veteran, with the exception 
of complaints of anxiety and sleep disturbance, has not been 
found to have any other symptoms included among the criteria 
for the 70 percent rating, to include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene; or other symptoms 
that are characteristic of a 70 percent rating.  

Thus, the reported symptomatology is consistent with no 
greater impairment than that contemplated by the current 50 
percent rating.  Moreover, the GAF score assigned is more 
consistent with the current 50 percent rating assigned than 
with a higher rating.  

Since the May 2006 initial rating decision granting service 
connection for PTSD, effective September 15, 2005, the Board 
finds the veteran's PTSD has more nearly approximated the 
criteria for the 50 percent rather than the 70 percent 
rating.  As the criteria for the next higher, 70 percent 
rating has not been met, it follows that the criteria for an 
even higher rating (100 percent) likewise has not been met.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Consideration has been given to the assignment of a staged 
rating; however, the Board finds that the veteran's PTSD has 
warranted the continuous assignment of the initial disability 
rating of 50 percent during the entire period under appeal.  
See Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, Vet. 
App. No. 05-2424 (November 19, 2007).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


